In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00117-CR

SAMMY AGUIRRE, Appellant                    §    On Appeal from the 297th District
                                                 Court

                                            §    of Tarrant County (1395360W)

V.                                          §    December 31, 2018

                                            §    Opinion by Justice Birdwell

THE STATE OF TEXAS                          §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part the trial court’s judgment. The judgment is modified to delete $385

of the attorney’s fees ordered by the trial court and the $28 “Due to CSCD” cost, thus

reducing the total amount of reparations owed to $1,412. It is ordered that the

judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Wade Birdwell
                                          Justice Wade Birdwell